Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species for:
 the genus limitation comprising a group of different species   “wherein the control circuit generates the non-diagnosis period by” as recited in the claims 3-6 and 17-19, wherein the “non-diagnosis period” is generated according to the following species :
Species I (claims 3, 4, 17) directed to “by reducing a line density” 
Species II (claims 5 and 18) directed to “by reducing the number of lines” 
Species III (claims 6 and 19) directed to “by reducing line interval” 
The species are independent or distinct because they are directed to different techniques for controlling the activation of the different transducer elements of the ultrasonic array. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, the genus limitation “wherein the control circuit generates the non-diagnosis period by” is generic while the Species I, II and II are different techniques to achieve the non-diagnosis period.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  while the different species are directed to specific technical approaches to achieve the generation of the “non-diagnosis period”, they are not apparently attached to specific CPC classes which would render the search as directed to different field of text search and other fields of search as foreign and non-patent literature which would infer more extended searches with an examination burden. 

This application also contains claims directed to the following patentably distinct species for:
the genus limitation comprising a group of different species “wherein the trigger generation circuit generates the trigger in a case where” as recited in the claims 8-14, wherein the “trigger” is generated according to the following species :
Species IV (claim 8) directed to “where a cumulative driving time of the plurality of ultrasound transducers for performing the ultrasound diagnosis becomes equal to or greater than a specified time” (USPC 
Species V (claim 9) directed to “where a button for giving an instruction to start the polarization processing is pressed” 
Species VI (claim 10) directed to “where an ultrasound image generation mode is set to a contrast mode in which a contrast image acquired using a contrast medium is highlighted”
Species VII (claim 11) directed to “where a display depth of the ultrasound image for performing the ultrasound diagnosis is set to a predetermined depth or more”
Species VIII (claim 12) directed to “where it is recognized based on the ultrasound image that a user is performing treatment while viewing the ultrasound image”
Species IX (claim 13) directed to “where a brightness of a B mode ultrasound image, which is acquired in a state in which a display depth is set to a predetermined depth or more, is equal to or less than a predetermined brightness”
Species X (claim 14) directed to “where the ultrasound image is displayed so as to be smaller than the endoscope image by picture in42 picture”
The species are independent or distinct because they are directed to different conditions for controlling the performance of a trigger signal ranging from a signal from an internal or external interface to signal from the processing analysis as depending on the type of imaging being processed. In addition, these species are not obvious variants of each other based on the current record since the conditions are different one from each other.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, the genus limitation “wherein the trigger generation circuit generates the trigger in a case where” with “a trigger for starting polarization processing” is generic while the species of Species IV to X are different conditions under which the “trigger” is performed “for starting the polarization processing”.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  while the different species are directed to specific condition approaches to be achieved or detected for activate “a trigger for starting the polarization processing”, they are not apparently attached to specific CPC classes which would render the search as directed to different fields of text search and other fields of search as foreign and non-patent literature which would infer more extended searches to pin point the conditions with an examination burden. 

Therefore the Applicant is required to select one Species within the Species I, Species II and Species III; and the Applicant is required to select one Species within the Species IV, Species V, Species VI, Species VII, Species VIII, Species IX and Species X.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was made to David Richard Anderson on 06/06/2022 and 06/08/2022 to request an oral election to the above restriction requirement, but did not result in an election being made since the inventors are in Japan therefore needing more time to directly respond.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793